     Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 1 of 31 PageID #:2742




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ENTERTAINMENT ONE UK LTD.,
                                                       No. 20-cv-07273
                Plaintiff,
                                                       Judge Franklin U. Valderrama
v.
                                                       Magistrate Judge Beth W. Jantz
VODIU CLOTH STORE, et al.,

                Defendants.


                                  FINAL JUDGMENT ORDER

        This action having been commenced by Plaintiff Entertainment One UK Ltd. (“eOne” or

“Plaintiff”) against the fully interactive e-commerce stores 1 operating under the seller aliases

identified on Schedule A to the Complaint and attached hereto (collectively, the “Seller Aliases”),

and eOne having moved for entry of Default and Default Judgment against the defendants

identified on Schedule A attached hereto (collectively, the “Defaulting Defendants”);

        This Court having entered upon a showing by eOne a temporary restraining order and

preliminary injunction against Defaulting Defendants which included an asset restraining order;

        eOne having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication and e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and




1
 The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
   Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 2 of 31 PageID #:2743




       Defaulting Defendants having failed to answer the Complaint or otherwise plead, and the

time for answering the Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

Defendants based on Plaintiff’s unrebutted assertions that Defaulting Defendants directly target

their business activities toward consumers in the United States, including Illinois. Specifically,

Defaulting Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars, and have sold

products bearing unauthorized copies of the Peppa Pig Copyrighted Designs (including U.S.

Copyright Registration Nos. VA 1-329-059, VA 1-329-056, VA 1-329-058, and VA1-329-057)

and/or using infringing and counterfeit versions of the PEPPA PIG Trademarks (such products

collectively referred to herein as the “Unauthorized Peppa Pig Products”) to residents of Illinois.

A list of the PEPPA PIG Trademarks is included in the below chart.

 Registration        Trademark            Registration             Goods and Services
  Number                                     Date
  3,663,706           PEPPA PIG           Aug. 4, 2009    For: Computer game software and
                                                          programs; DVDs, multi-media
                                                          software, all featuring pre-school aged
                                                          children's educational and
                                                          entertainment matter, games, music,
                                                          images, and animated cartoons;
                                                          sunglasses in class 009;

                                                          For: Printed publications, namely,
                                                          books, booklets, drawing and coloring
                                                          books, magazines, activity books, all
                                                          in the field of pre-school aged
                                                          children's education and
                                                          entertainment; stationery, notebooks
                                                          and writing pads, calendars, pens,
                                                          pencils and crayons, pen and pencil

                                                2
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 3 of 31 PageID #:2744




                                             cases; arts and craft finger paint kits;
                                             modeling compounds; re-usable and
                                             air-drying compounds for modeling;
                                             printed instructional and teaching
                                             material in the field of pre-school
                                             aged children's education and
                                             entertainment; printed paper napkins;
                                             printed paper tablecloths and printed
                                             paper mats; printed stickers and iron-
                                             on and plastic transfers; printed
                                             postcards and printed greetings cards
                                             in class 016.

                                             For: Clothing and headgear, namely,
                                             shirts, pants, sweaters, jackets, coats,
                                             shorts, t-shirts, sweatshirts,
                                             sweatpants, undershirts, underwear,
                                             socks, pajamas, caps, hats, scarves,
                                             gloves; footwear, namely, shoes,
                                             slippers, and athletic shoes in class
                                             025.

                                             For: Games, travel games, handheld
                                             games, tabletop games, activity
                                             games, and playthings, namely, board
                                             games, role playing games, chess
                                             games, card games, yo-yos, action
                                             skill games, dice games, hand held
                                             games with liquid crystal displays;
                                             electronic and non-electronic puzzles
                                             and puzzle games, hand-held,
                                             tabletop, and travel-size jigsaw
                                             puzzles; balloons; playground balls
                                             for games; dolls and toys, namely,
                                             articulated and non-articulated dolls,
                                             toy figures, modeled plastic toy
                                             figurines, bendable toys and action
                                             figures; stuffed, plush, bean-bag and
                                             cloth toys; puppets; corrugated
                                             playhouses; playing cards; roller-


                                      3
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 4 of 31 PageID #:2745




                                               skates; toy scooters; scale model toy
                                               vehicles; wooden toy vehicles in class
                                               028.

                                               For: Entertainment in the nature stage
                                               shows for pre-school aged children;
                                               television entertainment in the nature
                                               of a series of television shows in the
                                               field of pre-school aged children's
                                               entertainment; children's
                                               entertainment and amusement centers,
                                               namely, amusement parks and play
                                               areas; production of motion picture
                                               films and radio and television
                                               programs for pre-school aged
                                               children; publication of text and
                                               graphic works of others online
                                               featuring cartoon characters in class
                                               041.

4,872,348      PEPPA PIG        Dec. 22, 2015 For: Bleaching preparations and other
                                              substances, namely, laundry soap,
                                              laundry detergent for laundry use;
                                              general purpose cleaning, polishing,
                                              and abrasive liquids and powders;
                                              soaps; perfumery, essential oils,
                                              cosmetics, hair lotions; dentifrices;
                                              aftershave lotions; antiperspirants;
                                              baby oil; baby wipes; bath gels; bath
                                              powder; blush; body creams, lotions
                                              for skin, hair, face, and baby, face
                                              powders; breath fresheners; bubble
                                              bath; eau de Cologne; deodorants for
                                              personal use; cosmetic powders for
                                              the face, hands and body; essential
                                              oils for personal use; eye liner; eye
                                              shadows; eyebrow pencils; face
                                              powder; face creams; facial lotions;
                                              face masks for cosmetic purposes;
                                              facial scrubs; room fragrances


                                      4
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 5 of 31 PageID #:2746




                                             incorporating wicks; fragrances for
                                             personal use; hair gels; hair
                                             conditioners; hair shampoo; hair
                                             mousse; hair cream; hair spray; hand
                                             cream; hand lotions; soaps for the
                                             hand; lip balm; lipsticks; lipstick
                                             holders; lip gloss; liquid soaps; make-
                                             up; mascara; non-medicated
                                             mouthwash; nail care preparations;
                                             nail enamel; nail hardeners; nail
                                             polish; perfumes; potpourri; scented
                                             room sprays; shaving creams; skin
                                             soap; talcum powder; eaux de toilette;
                                             skin creams; skin moisturizers; sun
                                             block preparations; non-medicated sun
                                             care preparations in class 003.

                                             For: Materials for dressings, namely,
                                             gauze; medical plasters; portable filled
                                             medicine cases, namely, first aid kits;
                                             baby food; vitamins for children; herb
                                             teas for medicinal purposes;
                                             disinfectants for hygiene purposes in
                                             class 005.

                                             For: Tableware, namely, knives, forks
                                             and spoons; cutlery, namely, knives,
                                             forks and spoons in class 008.

                                             For: Vehicles, namely, strollers,
                                             push bikes; bicycles and parts
                                             therefor, namely, seats, brakes, chains,
                                             handle bars; scooters; perambulators;
                                             safety seats for children for vehicles;
                                             boats, in particular rubber dinghies;
                                             trailers; vehicular balloons, namely,
                                             air balloons; boats; side cars; saddle
                                             covers for bicycles or motorcycles;
                                             tricycles; mechanical anti-theft
                                             devices for vehicles; shopping carts;


                                      5
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 6 of 31 PageID #:2747




                                             electric vehicles, namely, toy cars;
                                             rims for bicycle wheels, chains, bells,
                                             baskets, handlebars, wheel hubs, dress
                                             guards, pedals, pumps, frames, tires,
                                             saddles and/or bags for bicycles;
                                             direction indicators for vehicles, in
                                             particular for bicycles, namely, wind
                                             sleeves; repair outfits for inner tubes,
                                             namely, patches; luggage racks and/or
                                             bags for vehicles, namely, for two-
                                             wheeled vehicles; horns, in particular
                                             for automobiles; carts; motorcycles
                                             and mopeds; stroller covers; hub caps;
                                             tires, solid, for vehicle wheels;
                                             wheelchairs; rear view mirrors;
                                             sleighs for transport purposes;
                                             snowmobiles; fitted seat covers for
                                             vehicles; wheelbarrows; bicycle
                                             stands in class 012.

                                             For: Precious metals and their alloys
                                             and goods of precious metals or
                                             coated therewith, namely, boxes,
                                             charms, key rings, figures, figurines,
                                             holiday ornaments, jewellery cases,
                                             key chains, ornamental pins,
                                             ornaments of precious metal in the
                                             nature of jewelry, picture frames;
                                             jewellery, precious stones; horological
                                             and chronometric instruments; alarm
                                             clocks; bracelets; busts of precious
                                             metal; pendants; clocks; earrings;
                                             jewel cases of precious metal; jewelry
                                             chains; key rings of precious metal;
                                             lapel pins; necklaces; necktie
                                             fasteners; non-monetary coins;
                                             ornamental pins; rings; stopwatches;
                                             tie clips; tie pins; wall clocks; watch
                                             straps; watch cases; watch chains;
                                             watches; wedding bands; jewelry


                                      6
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 7 of 31 PageID #:2748




                                             boxes not of metal; key fobs not of
                                             metal in class 014.

                                             For: Animal skins, hides; trunks
                                             and travelling bags; leather shoulder
                                             belts, all-purpose carrying bags,
                                             purses, umbrellas, parasols, walking
                                             sticks; whips, harnesses and saddlery;
                                             rucksacks; luggage; luggage tags;
                                             overnight bags; change purses;
                                             satchels; tote bags; waist pouches;
                                             wallets in class 018.

                                             For: Furniture, mirrors, picture
                                             frames; goods of wood, cork, reed,
                                             cane, wicker, horn, bone, ivory,
                                             whalebone, shell, amber, mother-of-
                                             pearl, meerschaum and substitutes for
                                             all these materials, namely, drawer
                                             pulls; air mattresses for use when
                                             camping; bassinets; beds; benches;
                                             bookcases; cabinets; chairs; coat
                                             racks; computer furniture; computer
                                             keyboard trays; cots; couches;
                                             decorative mobiles; desks; figurines
                                             and statuettes made of bone, plaster,
                                             plastic, wax, or wood; flagpoles;
                                             footstools; hand fans; hand-held
                                             mirrors; lawn furniture; love seats;
                                             magazine racks; mattresses; non-
                                             Christmas ornaments made of bone,
                                             plaster, plastic, wax or wood;
                                             ottomans; pedestals; pillows; plant
                                             stands made of wire and metal;
                                             decorative wall plaques made of
                                             plastic or wood; plastic name badges
                                             being decorative articles; plastic
                                             novelty license plates; plastic cake
                                             decorations; sleeping bags; tables; toy
                                             boxes; umbrella stands; venetian


                                      7
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 8 of 31 PageID #:2749




                                             blinds; wind chimes being decorative
                                             articles in class 020.

                                             For: Household or kitchen utensils and
                                             containers, not of precious metal or
                                             coated therewith, namely, pots, pans,
                                             pot lids, cups; beverage glassware,
                                             goods of porcelain and earthenware,
                                             included in this class, namely, pots,
                                             pans, lids, cups; mugs, cocktail
                                             shakers, butter dishes, lunch boxes,
                                             cafetieres, ceramics for household
                                             purposes, namely, vases, drinking
                                             vessels, bowls, plates and pots, small
                                             hand-operated household and kitchen
                                             utensils and containers, not of
                                             precious metal or coated therewith,
                                             namely, skimmers, turners, strainers,
                                             graters, sieves, cookware, namely,
                                             pots and pans, corkscrews, glass
                                             kitchen jars, trays for domestic
                                             purposes, dinnerware and tableware,
                                             namely, tea services; cups and mugs,
                                             tea pots; combs and sponges for
                                             household purposes; brushes for
                                             washing up; brush-making materials;
                                             articles for cleaning purposes, namely,
                                             sponges, cloths; steel wool; unworked
                                             or semi-worked glass, except glass
                                             used in building; all the aforesaid
                                             goods included in this class; candle
                                             snuffers of precious metal;
                                             candlesticks not of precious metal in
                                             class 021.

                                             For: Textiles and textile goods,
                                             namely, banners, flags, coasters,
                                             labels for identifying clothing, quilts,
                                             hang tags, wall hangings; bed and
                                             plastic table covers; afghans; bath


                                      8
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 9 of 31 PageID #:2750




                                             linen; blanket throws; bed canopies;
                                             bed linen; bed sheets; bed skirts; bed
                                             spreads; blanket throws; calico;
                                             children's blankets; cloth coasters;
                                             cloth doilies; cloth flags; cloth
                                             pennants; duvets; curtains; fabrics that
                                             may or may not have printed patterns
                                             and designs thereon for use in textile
                                             applications, namely, the manufacture
                                             of flags; felt pennants; golf towels;
                                             towels; handkerchiefs; hooded towels;
                                             household linen; kitchen towels;
                                             pillowcases; quilts; baby blankets; silk
                                             blankets; table linen; textile napkins;
                                             textile place mats; table napkins of
                                             textile; throws and face cloths in class
                                             024.

                                             For: Carpets; rugs; car floor mats;
                                             bath mats; gymnastic mats; plastic
                                             floor coverings; wall hangings, not of
                                             textile; wallpaper lined with textile in
                                             class 027.

                                             For: Meat, fish, poultry and game;
                                             meat extracts; preserved, frozen, dried
                                             and cooked fruits and vegetables;
                                             jellies, jams, compotes; eggs; milk;
                                             milk products excluding ice cream, ice
                                             milk and frozen yogurt; edible oils
                                             and fats in class 029.

                                             For: Coffee; tea; cocoa; sugar; rice;
                                             tapioca; sago; artificial coffee; flour
                                             and preparations made from cereals,
                                             namely, breakfast cereals, cereal bars,
                                             cereal based snack food, ready-to-eat
                                             cereals; bread; pastry; confectionery
                                             made of sugar; fruit ices; honey;
                                             treacle; yeast, baking-powder; salt;


                                      9
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 10 of 31 PageID #:2751




                                              mustard; vinegar; sauces, condiments,
                                              namely, chutneys, food condiments
                                              consisting primarily of ketchup and
                                              salsa, savory sauces used as
                                              condiments; spices in class 030.

                                              For: Beers; mineral, and aerated
                                              waters, and other non-alcoholic
                                              beverages, namely, lemonade; fruit
                                              beverages, and fruit juices; syrups for
                                              making beverages; and other
                                              preparations for making beverages,
                                              namely, fruit drinks, lemonade in class
                                              032.

                                              For: Product merchandising; sales
                                              promotion, for others, in particular
                                              marketing and promotion of goods
                                              and services of all kinds, including via
                                              online portals; online retail store
                                              services featuring audio, audiovisual,
                                              musical, multimedia and video content
                                              and associated merchandise in class
                                              035.

                                              For: telecommunication services,
                                              namely, transmission of voice, data,
                                              graphics, images, audio and video by
                                              means of broadband optical or
                                              wireless networks; providing voice
                                              chat services and chat rooms on the
                                              internet; internet provider services,
                                              namely, the leasing and arranging of
                                              access time to data networks, in
                                              particular to the internet; hotline or
                                              call center telephone services;
                                              providing press services in connection
                                              with online services, namely, the
                                              gathering, supplying and transmission
                                              of messages and information of all


                                      10
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 11 of 31 PageID #:2752




                                              kinds, being online press agency
                                              services, including on-demand
                                              services and other electronic media
                                              services; providing access to the
                                              internet; telecommunications, in
                                              particular computer-aided electronic
                                              information and communication
                                              services, included in this class, for
                                              public and private users, namely,
                                              computer-aided transmission of
                                              information and images; sound, image
                                              and data transmission by cable,
                                              satellite, computer, computer network,
                                              telephone, ISDN and DSL lines; radio
                                              and television broadcasting; news and
                                              general information agencies, being
                                              press agency services, including
                                              electronic agencies, and broadcasting
                                              of television and radio programs on
                                              the World Wide Web, and
                                              broadcasting of television and radio
                                              programs by cable, satellite and other
                                              media; internet provider services;
                                              providing access to computer
                                              databases, in particular on the internet
                                              and/or intranets; providing access to
                                              licensed content on the internet by
                                              means of content syndication for
                                              customers; providing access to
                                              computer programs on data networks
                                              in class 038.

3,506,452                         Sept. 23,   For: DVDs featuring pre-school aged
                                   2008       children’s educational and
                                              entertainment matter, games, music,
                                              images, and animated cartoons in
                                              class 009.




                                      11
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 12 of 31 PageID #:2753




4,783,931                        Aug. 4, 2015   For: Bleaching preparations for
                                                laundry use; fabric softeners for
                                                laundry use; general purpose cleaning,
                                                polishing, degreasing and abrasive
                                                preparations; soaps; perfumery,
                                                essential oils, cosmetics, hair lotions;
                                                dentifrices; aftershave lotions;
                                                antiperspirants; essential oils for use
                                                in aromatherapy; baby oil; baby
                                                wipes; bath gels; bath powder; blush;
                                                body creams, lotions, and powders;
                                                breath fresheners; bubble bath; eau de
                                                cologne; personal deodorants;
                                                cosmetic powders for the face, hands
                                                and body; essential oils for personal
                                                use; eye liner; eye shadows; eyebrow
                                                pencils; face powder; face creams;
                                                facial lotions; facial masks for
                                                cosmetic purposes; facial scrubs;
                                                room fragrances incorporating wicks;
                                                fragrances for personal use; hair gels;
                                                hair conditioners; hair shampoo; hair
                                                mousse; hair cream; hair spray; hand
                                                cream; hand lotions; soaps for the
                                                hand; lip balm; lipsticks; lip gloss;
                                                liquid soaps; make-up; mascara; non-
                                                medicated mouthwash; nail care
                                                preparations; nail enamel; nail
                                                hardeners; nail polish; perfumes;
                                                potpourri; scented room sprays;
                                                shaving creams; skin soap; talcum
                                                powder; eaux de toilette; skin creams;
                                                skin moisturizers; sun blocking
                                                preparations; non-medicated sun care
                                                preparations; lipstick holders in class
                                                003.

                                                For: DVDs featuring pre-school aged
                                                children's educational and
                                                entertainment matter, games, music,


                                      12
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 13 of 31 PageID #:2754




                                              images, and animated cartoons and
                                              programs; pre-recorded video
                                              cassettes featuring children's
                                              educational and entertainment matter;
                                              fire extinguishing apparatus; apparatus
                                              for recording, transmission or
                                              reproduction of sound or images;
                                              blank magnetic data carriers; audio
                                              recording discs featuring children's
                                              educational and entertainment matter,
                                              games, music; data-processors;
                                              computers; sound recordings featuring
                                              children's educational and
                                              entertainment matter, games, music;
                                              audio recordings featuring music;
                                              video recordings featuring children's
                                              educational and entertainment matter,
                                              games, music, images, and animated
                                              cartoons; downloadable ring tones,
                                              music, mp3 files featuring music,
                                              graphics and video files featuring
                                              children's educational and
                                              entertainment matter, games, music,
                                              images, and animated cartoons, all for
                                              wireless communications devices;
                                              computer game programs; video game
                                              software; computer game programs
                                              downloadable via the Internet; video
                                              game cartridges; video game
                                              programs recorded on floppy discs,
                                              CD-ROMs, cassettes, tapes and mini
                                              discs; compact disc players; compact
                                              discs featuring children's educational
                                              and entertainment matter, games,
                                              music, images, and animated cartoons;
                                              DVD players; computer software for
                                              children's educational and
                                              entertainment matter, games, music,
                                              images, and animated cartoons;
                                              downloadable computer programs for


                                      13
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 14 of 31 PageID #:2755




                                              children's educational and
                                              entertainment matter, games, music,
                                              images, and animated cartoons;
                                              exposed photographic film; cassette
                                              players; magic lanterns; sunglasses,
                                              spectacle frames; phonograph records
                                              featuring children's educational and
                                              entertainment matter, games, music;
                                              life jackets; recording and playing
                                              devices for sound and image carriers;
                                              portable stereos; pre-recorded
                                              videotapes featuring children's
                                              educational and entertainment matter;
                                              pre-recorded video cassettes featuring
                                              children's educational and
                                              entertainment matter; video recorders;
                                              mechanisms for coin-operated
                                              apparatus; cash registers; calculating
                                              machines in class 009.

                                              For: Paper; cardboard; goods made
                                              from paper or cardboard, namely,
                                              books, booklets, drawing and coloring
                                              books, comic books, magazines,
                                              activity books and song books, all in
                                              the field of pre-school aged children's
                                              education and entertainment;
                                              stationery, notebooks and writing
                                              pads, calendars; photographic
                                              products, namely, photographic prints;
                                              printed matter, namely, printed paper
                                              napkins, printed paper tablecloths and
                                              printed paper mats, printed stickers
                                              and iron-on and plastic transfers
                                              printed postcards and printed
                                              greetings cards; pamphlets, books,
                                              newspapers, periodicals, magazines,
                                              brochures, catalogues and promotional
                                              pamphlets, all in the field of children's
                                              education and entertainment; book


                                      14
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 15 of 31 PageID #:2756




                                              binding materials; sheet music;
                                              telephone calling cards and credit
                                              cards, without magnetic coding;
                                              chromolithographs; photographs;
                                              pictures; graphic representations;
                                              printed instructional and teaching
                                              material in the field of pre-school
                                              aged children's education and
                                              entertainment; posters; greeting cards;
                                              postcards; picture cards; transfers and
                                              stickers; photograph albums;
                                              collectors' albums in the nature of
                                              stamp albums; stationery products,
                                              namely, envelopes; adhesive tapes for
                                              household decoration and stationery
                                              purposes; artists' materials, namely,
                                              pens, pencils and crayons, pen and
                                              pencil cases; molds for modeling
                                              clays; drawing, painting and
                                              modelling goods, namely, modeling
                                              compounds; re-usable and air-drying
                                              compounds for modeling, arts and
                                              craft finger paint kits; drawing and
                                              painting implements, namely, square
                                              rulers; paintbrushes; adhesives and
                                              adhesive strips for stationery or
                                              household purposes; typewriters;
                                              office requisites, namely, rubber
                                              bands; printed instructional and
                                              teaching material in the field of
                                              literacy and math; diaries; calendars;
                                              bookmarks; kitchen towels of paper;
                                              paper towels; geographical maps;
                                              maps; beer mats, namely, coasters of
                                              paper or cardboard; address stamps;
                                              loose-leaf binders for office use; paper
                                              file jackets; paper napkins; sheets of
                                              reclaimed cellulose for wrapping;
                                              filter paper; paper and cardboard
                                              containers; paper and cardboard


                                      15
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 16 of 31 PageID #:2757




                                              pouches for packaging; paper and
                                              cardboard bags for packaging;
                                              absorbent sheets of paper for foodstuff
                                              packaging; plastic bags, film, foil for
                                              packaging; printers' type; printing
                                              blocks; adhesive tapes for stationery
                                              or household purposes; letter openers
                                              of precious metal in class 016.

                                              For: Animal skins; animal hides;
                                              trunks and travelling bags; leather
                                              shoulder belts; all-purpose carrying,
                                              duffel, book, sports, diaper, key,
                                              school and wheeled bags; cosmetic
                                              bags sold empty; handbags; purses;
                                              umbrellas; parasols; walking sticks;
                                              whips; harnesses and saddlery;
                                              rucksacks; luggage; luggage tags;
                                              overnight bags; change purses;
                                              satchels; canvas, leather, mesh and
                                              textile shopping bags; tote bags; waist
                                              pouches; wallets; leather and imitation
                                              leather in class 018.

                                              For: Household or kitchen utensils,
                                              namely, pots, pans, lids for pots and
                                              pans, cups, pot and pan scrapers,
                                              rolling pins, spatulas, turners and
                                              whisks; household and kitchen
                                              containers; beverage glassware; goods
                                              of porcelain and earthenware, namely,
                                              pots, pans, lids for pots and pans, and
                                              cups; mugs; cocktail shakers; butter
                                              dishes; lunch boxes; non-electric
                                              cafetieres; ceramics for household
                                              purposes, namely, vases, vessels,
                                              bowls, plates and pots; small hand-
                                              operated household and kitchen
                                              utensils, namely, skimmers, turners,
                                              strainers, graters, sieves; household


                                      16
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 17 of 31 PageID #:2758




                                              and kitchen containers; cookware,
                                              namely, pots and pans; non-electric
                                              cooking utensils, namely, wire
                                              baskets; corkscrews; kitchen glass
                                              jars; serving trays; dinnerware; cups;
                                              tea pots; combs; sponges for
                                              household purposes; hair brushes;
                                              brushes for washing up; brush-making
                                              materials; articles for cleaning
                                              purposes; steel wool; unworked or
                                              semi-worked glass, except glass used
                                              in building; candle snuffers of
                                              precious metal; candlesticks not of
                                              precious metal; gloves for household
                                              purposes; oven cleaning cloths;
                                              barbecue mitts in class 021.

                                              For: Textiles and textile goods,
                                              namely, coasters, labels for
                                              identifying clothing, quilts, hang tags,
                                              wall hangings; bed covers; table
                                              covers, namely, textile and plastic
                                              tablecloths; afghans; bath linen; bed,
                                              sofa and children's blankets; bed
                                              canopies; bed linen; bed sheets; bed
                                              skirts; bed spreads; blanket throws;
                                              calico; children's blankets; cloth
                                              coasters; cloth doilies; cloth flags;
                                              cloth pennants; duvets; curtains; fabric
                                              flags; felt pennants; golf towels;
                                              towels; handkerchiefs; hooded towels;
                                              household linen; kitchen towels;
                                              pillowcases; quilts; baby blankets; silk
                                              blankets; table linen; textile table
                                              napkins; textile place mats; table
                                              napkins of textile; throws; face cloths;
                                              banners and flags of textile in class
                                              024.




                                      17
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 18 of 31 PageID #:2759




                                              For: Clothing, namely, shirts, ties,
                                              pants, sweaters, jackets, coats, shorts,
                                              t-shirts, sweatshirts, sweatpants,
                                              undershirts, underwear, socks,
                                              pajamas, belts, caps, hats, vests,
                                              scarves, gloves; footwear; headwear;
                                              leather belts; bolo ties with precious
                                              metal tips in class 025.

                                              For: Games, playthings and toys,
                                              namely, travel board games, handheld
                                              non-electronic skill games, tabletop
                                              games, travel size electronic games
                                              for the teaching of children, children's
                                              multiple activity toys, role playing
                                              games, trivia and question and answer
                                              games played with cards and game
                                              components, chess games, card
                                              games, yo-yos, action skill games,
                                              dice games, target games, hand held
                                              unit for playing electronic games,
                                              hand held unit for playing video
                                              games, hand held games with liquid
                                              crystal displays; electronic and non-
                                              electronic puzzles and puzzle games;
                                              hand-held, tabletop, and travel-size
                                              jigsaw puzzles; playground balls for
                                              games; dolls and toys, namely,
                                              articulated and non-articulated dolls,
                                              toy figures, modeled plastic toy
                                              figurines, bendable toys and action
                                              figures; stuffed and plush toys; toy
                                              bean bags; and cloth toys, namely,
                                              dolls; toy costume masks; puppets;
                                              corrugated playhouses; roller-skates;
                                              toy scooters; scale model toy vehicles;
                                              wooden toy vehicles; diecast toy
                                              vehicles; playing cards and card
                                              games; gymnastic and sporting
                                              articles, namely, horizontal bars;


                                      18
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 19 of 31 PageID #:2760




                                              decorations for Christmas trees,
                                              except illumination articles and
                                              confectionery; action skill games;
                                              action figures and accessories
                                              therefor; board games; card games;
                                              children's multiple activity toys;
                                              badminton sets; balloons; basketballs;
                                              bath toys; baseballs; beach balls; bean
                                              bag dolls; toy building blocks;
                                              bowling balls; chess sets; Christmas
                                              stockings; collectable toy figures; crib
                                              mobiles; crib toys; tossing disc toys;
                                              dolls; doll clothing; accessories for
                                              dolls; doll playsets; electric action
                                              toys; equipment sold as a unit for
                                              playing card games; fishing tackle;
                                              golf balls; golf gloves; golf ball
                                              markers; hand held unit for playing
                                              electronic games; hockey pucks;
                                              inflatable toys; puzzles; jump ropes;
                                              kites; magic tricks; marbles;
                                              manipulative games; mechanical toys;
                                              music box toys; musical toys; parlor
                                              games; party games; soft sculpture
                                              toys; puppets; roller skates; rubber
                                              action balls; skateboards; soccer balls;
                                              spinning tops; squeeze toys; stuffed
                                              toys; table tennis tables; target games;
                                              teddy bears; tennis balls; toy action
                                              figures; toy bucket and shovel sets;
                                              toy mobiles; toy vehicles; toy
                                              scooters; toy cars; toy model
                                              hobbycraft kits; toy figures; toy banks;
                                              toy trucks; toy watches; wind up toys;
                                              yo-yos; water-wings; swimming belts;
                                              video game machines for use with
                                              external display screens or monitors
                                              only; amusement apparatus adapted
                                              for use with television receivers only;
                                              children's play cosmetics in class 028.


                                      19
Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 20 of 31 PageID #:2761




                                              For: Meat, fish, poultry and game, not
                                              live; meat extracts; preserved, frozen,
                                              dried and cooked fruits and
                                              vegetables; jellies; jams; compotes;
                                              eggs; milk; milk products excluding
                                              ice cream, ice milk and frozen yogurt;
                                              edible oils and fats in class 029.

                                              For: Coffee; tea; cocoa; sugar; rice;
                                              tapioca; sago; artificial coffee; flour;
                                              preparations made from cereals,
                                              namely, bread; pastry; confectionery,
                                              namely, candy; edible, flavored ices;
                                              honey; treacle; yeast; baking powder;
                                              salt; mustard; vinegar; sauces being
                                              condiments; spices in class 030.

                                              For: Beers; mineral, and aerated
                                              waters; non-alcoholic beverages,
                                              namely, lemonade; fruit beverages;
                                              fruit juices; syrups and powders for
                                              making beverages in class 032.

                                              For: Education services, namely,
                                              providing courses of instruction at the
                                              pre-school level; training services in
                                              the field of instruction at the pre-
                                              school level; entertainment in the
                                              nature of circuses and stage shows for
                                              pre-school aged children; television
                                              entertainment in the nature of a series
                                              of television shows in the field of pre-
                                              school aged children's entertainment;
                                              children's entertainment and
                                              amusement centers, namely,
                                              amusement parks and play areas;
                                              organizing community sporting and
                                              cultural events; editing and production
                                              of film and television, radio and


                                      20
     Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 21 of 31 PageID #:2762




                                                            multimedia programs; entertainment
                                                            services, namely, providing an
                                                            ongoing radio program for pre-school
                                                            aged children; organizing live
                                                            exhibitions and conferences in the
                                                            fields of culture, sports and
                                                            entertainment for non-business and
                                                            non-commercial purposes;
                                                            entertainment services in the nature of
                                                            live musical performances; arranging
                                                            of concerts; photography services;
                                                            providing recreation facilities in class
                                                            041.

         THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin

(15 U.S.C. § 1125(a)), and copyright infringement (17 U.S.C. §§ 106 and 501, et seq.).

         IT IS HEREBY ORDERED that eOne’s Motion for Entry of Default and Default Judgment

is GRANTED in its entirety, that Defaulting Defendants are deemed in default and that this Final

Judgment is entered against Defaulting Defendants.

         IT IS FURTHER ORDERED that:

1.       Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

         confederates, and all persons acting for, with, by, through, under, or in active concert with

         them be permanently enjoined and restrained from:

         a. using the PEPPA PIG Trademarks or any reproductions, counterfeit copies or colorable

            imitations thereof in any manner in connection with the distribution, marketing,

            advertising, offering for sale, or sale of any product that is not a genuine eOne product

            or not authorized by eOne to be sold in connection with the PEPPA PIG Trademarks;




                                                  21
     Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 22 of 31 PageID #:2763




         b. reproducing, distributing copies of, making derivative works of, or publicly displaying

            the Peppa Pig Copyrighted Designs in any manner without the express authorization of

            eOne;

         c. passing off, inducing, or enabling others to sell or pass off any product as a genuine

            eOne product or any other product produced by eOne, that is not eOne’s or not

            produced under the authorization, control or supervision of eOne and approved by eOne

            for sale under the PEPPA PIG Trademarks and/or the Peppa Pig Copyrighted Designs;

         d. committing any acts calculated to cause consumers to believe that Defaulting

            Defendants’ products are those sold under the authorization, control or supervision of

            eOne, or are sponsored by, approved by, or otherwise connected with eOne;

         e. further infringing the PEPPA PIG Trademarks and/or the Peppa Pig Copyrighted

            Designs and damaging eOne’s goodwill; and

         f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

            storing, distributing, returning, or otherwise disposing of, in any manner, products or

            inventory not manufactured by or for eOne, nor authorized by eOne to be sold or

            offered for sale, and which bear any of eOne’s trademarks, including the PEPPA PIG

            Trademarks, or any reproductions, counterfeit copies or colorable imitations thereof

            and/or which bear the Peppa Pig Copyrighted Designs.

2.       Upon eOne’s request, any third party with actual notice of this Order who is providing

         services for any of the Defaulting Defendants, or in connection with any of Defaulting

         Defendants’ Online Marketplaces including, without limitation, any online marketplace

         platforms such as eBay Inc. (“eBay”), AliExpress, Alibaba Group Holding Ltd.

         (“Alibaba”), Amazon.com, Inc. (“Amazon”), ContextLogic Inc. d/b/a Wish.com



                                                 22
     Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 23 of 31 PageID #:2764




         (“Wish.com”), and Dhgate (collectively, the “Third Party Providers”) shall, within ten (10)

         business days of receipt of this Order, disable and cease displaying any advertisements

         used by or associated with Defaulting Defendants in connection with the sale of counterfeit

         and infringing goods using the PEPPA PIG Trademarks and/or which bear unauthorized

         copies of the Peppa Pig Copyrighted Designs.

3.       Pursuant to 15 U.S.C. § 1117(c)(2), eOne is awarded statutory damages from each of the

         Defaulting Defendants in the amount of two hundred thousand dollars ($200,000) for

         willful use of counterfeit PEPPA PIG Trademarks on products sold through at least the

         Defaulting Defendants’ Online Marketplaces.          The two hundred thousand dollar

         ($200,000) award shall apply to each distinct Defaulting Defendant only once, even if they

         are listed under multiple different aliases in the Complaint and Schedule A. This damages

         award is a reasonable balance between providing some measure of compensation and

         deterrence, without crossing the line into over-deterrence.

4.       Pursuant to 17 U.S.C. § 504(c)(2), eOne is awarded statutory damages from each of the

         Defaulting Defendants in the amount of fifty thousand dollars ($50,000) for willful

         copyright infringement of the Peppa Pig Copyrighted Designs. The fifty thousand dollar

         ($50,000) award shall apply to each distinct Defaulting Defendant only once, even if they

         are listed under multiple different aliases in the Complaint and Schedule A. This amount

         is appropriate because the copyright violation is not particularly the generator of damages;

         the trademark violation is primary. Consumers are not buying the creative image, that is,

         the work protected by copyright. So the copyright violation is not nearly as important as

         the trademark violation, which is what really causes the false designation of the source of

         the goods.



                                                 23
     Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 24 of 31 PageID #:2765




5.       eOne may serve this Order on Third Party Providers, including PayPal, Inc. (“PayPal”),

         Alipay, Alibaba, Ant Financial Services Group (“Ant Financial”), Wish.com, and Amazon

         Pay, by e-mail delivery to the e-mail addresses eOne used to serve the Temporary

         Restraining Order on the Third Party Providers.

6.       Any Third Party Providers holding funds for Defaulting Defendants, including PayPal,

         Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, shall, within ten (10) business

         days of receipt of this Order, permanently restrain and enjoin any financial accounts

         connected to Defaulting Defendants’ Seller Aliases or Online Marketplaces from

         transferring or disposing of any funds, up to the above identified statutory damages award,

         or other of Defaulting Defendants’ assets.

7.       All monies, up to the above identified statutory damages award, currently restrained in

         Defaulting Defendants’ financial accounts, including monies held by Third Party Providers

         such as PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, are hereby

         released to eOne as partial payment of the above-identified damages, and Third Party

         Providers, including PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay,

         are ordered to release to eOne the amounts from Defaulting Defendants’ financial accounts

         within ten (10) business days of receipt of this Order.

8.       Until eOne has recovered full payment of monies owed to it by any Defaulting Defendant,

         eOne shall have the ongoing authority to serve this Order on Third Party Providers,

         including PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, in the event

         that any new financial accounts controlled or operated by Defaulting Defendants are

         identified. Upon receipt of this Order, Third Party Providers, including PayPal, Alipay,

         Alibaba, Ant Financial, Wish.com, and Amazon Pay, shall within ten (10) business days:



                                                  24
     Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 25 of 31 PageID #:2766




         a. locate all accounts and funds connected to Defaulting Defendants’ Seller Aliases and

            Online Marketplaces, including, but not limited to, any financial accounts connected to

            the information listed in Schedule A hereto, the e-mail addresses identified in Exhibit

            3 to the Declaration of Niall Trainor, and any e-mail addresses provided for Defaulting

            Defendants by Third Party Providers;

         b. restrain and enjoin such accounts or funds from transferring or disposing of any money

            or other of Defaulting Defendants’ assets; and

         c. release all monies, up to the above identified statutory damages award, restrained in

            Defaulting Defendants’ financial accounts to eOne as partial payment of the above-

            identified damages within ten (10) business days of receipt of this Order.

9.       In the event that eOne identifies any additional online marketplace accounts or financial

         accounts owned by Defaulting Defendants, eOne may send notice of any supplemental

         proceeding to Defaulting Defendants by e-mail at the e-mail addresses identified in Exhibit

         3 to the Declaration of Niall Trainor and any e-mail addresses provided for Defaulting

         Defendants by third parties.

10.      The ten thousand dollar ($10,000) cash bond posted by eOne, including any interest minus

         the registry fee, is hereby released to eOne or its counsel, Greer, Burns & Crain, Ltd. The

         Clerk of the Court is directed to return the cash bond previously deposited with the Clerk

         of the Court to eOne or its counsel by check made out to the Greer Burns & Crain IOLTA

         account.




                                                 25
  Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 26 of 31 PageID #:2767




11.    A copy of this Order will be provided to Defendants in the same manner that all other

       notices and orders have been provided.

This is a Final Judgment.



Date: 2/9/2021
                                                     United States District Judge
                                                     Franklin U. Valderrama




                                                26
 Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 27 of 31 PageID #:2768



          Entertainment One UK Ltd. v. VODIU CLOTH STORE, et al. - Case No. 20-cv-07273



                                      Schedule A

No. Seller Aliases                               No.    Seller Aliases
   1Vodiu Cloth Store                               2   Miki antique bronze shop
   3Ye Ye Ye Store                                  4   Beetle Store
   5yi yi toy Store                                 6   Shop3851042 Store
   7Russia stroller Store                           8   Baby Staff Store
   9Jinleansu Official Store                      10    Shop4621004 Store
 11 MIPOZOR China Store                           12    LuckyBOBI Official Store
 13 AYX Store                                     14    Shop5879273 Store
 15 Shop900248455 Store                           16    DunMuTang -Official Store
 17 NihuangFairy Store                            18    Shop910451231 Store
 19 Shop910457102 Store                           20    beslemeuzmani Store
 21 Shop910736083 Store                           22    FENGHENGmax
 23 DISMISSED                                     24    DISMISSED
 25 Rachel J Keene                                26    zhidahuanbaocailiao
 27 Xinzhou(Ships from US)                        28    hdyaod2020(US Shipping 7-15 Days)
 29 qingyingshangmao1                             30    Cheng Shi Ying
 31 Lixiaofen                                     32    SiChuanBaShTeShangMaoYouXianGongSi
 33 Jerald L Howell                               34    hanchenshikunxuebaihuodian
 35 BEST HOPE                                     36    lianqianmaoyiy
 37 Shenigon                                      38    JIAABAO (8-14 days delivery)
 39 XUANLISSE                                     40    CHARLES WEBSTER
 41 Technolog. Inc                                42    NOAH MORLEY
 43 Rainbow Stories                               44    DISMISSED
 45 LMFLY                                         46    SHANNApro
 47 Shandy Crook                                  48    taneidemaoyiyouxiangongsi
 49 HubenN(5-9 days delivery)                     50    DISMISSED
 51 WENLINGSMI(8-12days delivery)                 52    JiNanBaiTaiXinXiKeJiYouXianGongSi
 53 ArtLetter                                     54    Zhang WeiXinXiang
 55 DISMISSED                                     56    Aprilee
 57 Yuyao                                         58    Glenn Freeman
 59 dingtianwangluokeji                           60    caostyle
 61 QUQIshop                                      62    DISMISSED
 63 putshiyezhengdianzishangwuyouxiangon          64    ZheJiangChenChenJianSheYouXianGongSi
    gsi
 65 lemonationFF                                  66 Tonimarino


                                            27
 Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 28 of 31 PageID #:2769




No.    Seller Aliases                                 No.    Seller Aliases
 67    DISMISSED                                       68    SHSULANGSE
 69    shaheshijingyingbu                              70    yunchengkonggang
 71    Foshan Huaying Clothing Co., Ltd                72    ZhouKou
 73    STSQF                                           74    VHJVQ
 75    DISMISSED                                       76    DIDILA
 77    LinYiBaoKangJianZhuGongChengYouXian             78    GaoBeiDianShengChaoShangMaoYouXian
       GongSi                                                GongSi
 79    putians hitianxinjinmao yiyouxiangongsi         80    DISMISSED
 81    neysaovuw                                       82    SHIYANNA
 83    TANGWWR                                         84    DISMISSED
 85    DISMISSED                                       86    NiSenTech
 87    DTDADAM                                         88    TongChengTangTingBaiHuoDian
 89    DISMISSED                                       90    Meholly
 91    fuzhoushijinan qujuxianyuanhaixianguan          92    cooper guncheon
 93    LERANN                                          94    Walaceed
 95    LONSUN                                          96    DISMISSED
 97    tetliq852                                       98    Guangzhou Zhangfu Trading Co. LTD
 99    Molcom Iron On Patches                         100    Ginger M Easterling
101    ZhiZhiPin                                      102    vernell Jenkins
103    nanxudianzishangwufuwubu                       104    LINGMAOSEEE
105    Chengdu Xinchuzhu Technology Co. LTD           106    TUdan
107    therteaunkhge                                  108    LiXiaolan
109    DongguanFrogAElectronicTechnology              110    quanfeng2020
111    DISMISSED                                      112    gouhuan
113    Handmade model                                 114    fnurhu73
115    wudongxiumeng                                  116    DISMISSED
117    cfdscv                                         118    RRROII
119    DISMISSED


No.    Online Marketplaces                            No.     Online Marketplaces
   1   aliexpress.com/store/1675069                      2    aliexpress.com/store/1818656
   3   aliexpress.com/store/2383023                      4    aliexpress.com/store/2852099
   5   aliexpress.com/store/342501                       6    aliexpress.com/store/3851042
   7   aliexpress.com/store/3998029                      8    aliexpress.com/store/4186020
   9   aliexpress.com/store/4287005                     10    aliexpress.com/store/4621004
 11    aliexpress.com/store/519664                      12    aliexpress.com/store/5419030
 13    aliexpress.com/store/5432114                     14    aliexpress.com/store/5879273
 15    aliexpress.com/store/900248455                   16    aliexpress.com/store/910327104
 17    aliexpress.com/store/910443141                   18    aliexpress.com/store/910451231
 19    aliexpress.com/store/910457102                   20    aliexpress.com/store/910554200


                                                 28
 Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 29 of 31 PageID #:2770




No. Online Marketplaces                        No.  Online Marketplaces
 21 aliexpress.com/store/910736083               22 amazon.com/sp?seller=A13V526HDVDJ
                                                    DI
 23 DISMISSED                                    24 DISMISSED
 25 amazon.com/sp?seller=A16RGTGFWCQT            26 amazon.com/sp?seller=A16W0K79AGDT
    SU                                              VE
 27 amazon.com/sp?seller=A174FRMM07D3            28 amazon.com/sp?seller=A1A58N4G0JQ0
    Z4                                              RL
 29 amazon.com/sp?seller=A1CT2MNQGBUX            30 amazon.com/sp?seller=A1DJX95BQZZXF
    PZ                                              S
 31 amazon.com/sp?seller=A1EGWF8B4Y8KK           32 amazon.com/sp?seller=A1FNIAQ9MCTE
    Z                                               PJ
 33 amazon.com/sp?seller=A1GR4NTFEFD1C           34 amazon.com/sp?seller=A1K7R3X9RTSAJ
    9                                               M
 35 amazon.com/sp?seller=A1LH6YZLTWK46J          36 amazon.com/sp?seller=A1PL3Y571NCEG
                                                    M
 37 amazon.com/sp?seller=A1PLEMFIX806Q2          38 amazon.com/sp?seller=A1PQQ7QH4VQ
                                                    8UN
 39 amazon.com/sp?seller=A1QU88SZTF8K6           40 amazon.com/sp?seller=A1TG8LX0RCJE0I
    K
 41 amazon.com/sp?seller=A1U209L9OR6BH           42 amazon.com/sp?seller=A1U5GO96ALPA
                                                    36
 43 amazon.com/sp?seller=A1WQ1FKE6F9P6           44 DISMISSED
    B
 45 amazon.com/sp?seller=A1XOS9CE2XRTO           46 amazon.com/sp?seller=A1ZMS7XJFYL1N
    6                                               R
 47 amazon.com/sp?seller=A21E4DBJQMPA0           48 amazon.com/sp?seller=A221S9UF6WTX
    G                                               UB
 49 amazon.com/sp?seller=A22ALSVTED4IIF          50 DISMISSED
 51 amazon.com/sp?seller=A257VKKN2KJI9S          52 amazon.com/sp?seller=A25R91ZC1IAX5
                                                    Q
 53 amazon.com/sp?seller=A2853HETOJ5XGL          54 amazon.com/sp?seller=A28Q1CHHLL15
                                                    H8
 55 DISMISSED                                    56 amazon.com/sp?seller=A2E9T4MSP7UK
                                                    TF
 57 amazon.com/sp?seller=A2G74P60GL020Z          58 amazon.com/sp?seller=A2GPFYJD6UEU
                                                    N6
 59 amazon.com/sp?seller=A2JWJ0G2PT2MK           60 amazon.com/sp?seller=A2KRUKLXXKXU
    1                                               GY
 61 amazon.com/sp?seller=A2L00Y8ULXF1K           62 DISMISSED
 63 amazon.com/sp?seller=A2O4TAVT2J9RQ           64 amazon.com/sp?seller=A2PEUGTL24MO
    7                                               J6
 65 amazon.com/sp?seller=A2SQC1KPEIZOM           66 amazon.com/sp?seller=A2WGGX92E4FV
    E                                               QU
 67 DISMISSED                                    68 amazon.com/sp?seller=A30Q0OU1N55H
                                                    UW


                                          29
 Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 30 of 31 PageID #:2771




No. Online Marketplaces                        No.  Online Marketplaces
 69 amazon.com/sp?seller=A34A1WB7MGLQ            70 amazon.com/sp?seller=A34RQRZQI1CM
    5                                               ZM
 71 amazon.com/sp?seller=A34UGHQMXC9B            72 amazon.com/sp?seller=A36BLFV8JH3NE
    1Y                                              8
 73 amazon.com/sp?seller=A387WOGZ2GQP            74 amazon.com/sp?seller=A39ZFEUBM2AL
    1B                                              H9
 75 DISMISSED                                    76 amazon.com/sp?seller=A3CABBC3AA48
                                                    G7
 77 amazon.com/sp?seller=A3ED7AM9FKUJH           78 amazon.com/sp?seller=A3EL5V80DBYZS
    K                                               S
 79 amazon.com/sp?seller=A3EM65K4BR3PH           80 DISMISSED
    H
 81 amazon.com/sp?seller=A3F2TJO2NTWW            82 amazon.com/sp?seller=A3JE53JCFCWO
    0Z                                              O5
 83 amazon.com/sp?seller=A3KSD7DDXM0C9           84 DISMISSED
    J
 85 DISMISSED                                    86 amazon.com/sp?seller=A3OY28PT8XJCT
                                                    W
 87 amazon.com/sp?seller=A3RQT7R7ZFLJU3          88 amazon.com/sp?seller=A3VBR8FW58Y5
                                                    DW
 89 DISMISSED                                    90 amazon.com/sp?seller=A4KR3ST0GJLA8
 91 amazon.com/sp?seller=A4N6AH4FL6NFP           92 amazon.com/sp?seller=A5INRBA21G81
                                                    O
 93 amazon.com/sp?seller=A6Y7FQBE2AU69           94 amazon.com/sp?seller=A7L0DCEOZM5C
                                                    O
 95 amazon.com/sp?seller=A8AUN52VV5UKJ           96 DISMISSED
 97 amazon.com/sp?seller=A8FE0BXNKRBGV           98 amazon.com/sp?seller=AA6OFBY3OQKJ
                                                    E
 99 amazon.com/sp?seller=AC1BMICYK6WU           100 amazon.com/sp?seller=ADEQ05FMCV6
    G                                               N
101 amazon.com/sp?seller=AEYG9HPKQIE7C          102 amazon.com/sp?seller=AFU7VQ6BTDOA
                                                    J
103 amazon.com/sp?seller=AIC5IEQPOD3I           104 amazon.com/sp?seller=AIW6KJLEXUWA
                                                    6
105 amazon.com/sp?seller=AKK6XG5TZS97W          106 amazon.com/sp?seller=APEN327QKFGV
                                                    D
107 amazon.com/sp?seller=AUEQ5FBS4GG83          108 amazon.com/sp?seller=AWFJ0VXZ02E5J
109 amazon.com/sp?seller=AXMBLCKXZJ6ZR          110 ebay.com/usr/quanfeng2020
111 DISMISSED                                   112 wish.com/merchant/5967483f366c0606
                                                    d9480866
113 wish.com/merchant/5da821f5ef222f15b         114 wish.com/merchant/5e535280397cba33
    142033e                                         c012d891
115 wish.com/merchant/5e5e53b030477ea0          116 DISMISSED
    50838c9f


                                          30
 Case: 1:20-cv-07273 Document #: 45 Filed: 02/09/21 Page 31 of 31 PageID #:2772




No. Online Marketplaces                        No.  Online Marketplaces
 117 wish.com/merchant/5e858e22b5a90804         118 wish.com/merchant/5e9135cbbdebf437
     00de86db                                       28041eab
119 DISMISSED




                                          31
